Citation Nr: 1449434	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and memory loss. 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Javier A. Centonzio, Attorney 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1965 to October 1967.  In December 2012, the Board received notification that the Veteran had died.  In a June 2013 VA memorandum, the appellant, as the surviving spouse of the Veteran, was determined to be the proper substitute for the claims pending at the time of his death. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to his death, the Veteran was diagnosed with tinnitus that was etiologically related to his period of active service. 

2. There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's bilateral hearing loss is related to service.

CONCLUSIONS OF LAW

1. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Appropriate notice was provided in a April 2010 letter.  

The duty to assist has also been met.  The RO has obtained service treatment and VA treatment records.  The Veteran was afforded a VA audiological examination in November 2010.  The examination is adequate; as it was conducted by a medical professional who reviewed the claims file, solicited history from the Veteran, performed a thorough examination, and provided an opinion supported by rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board concludes that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist her in development.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

III.  Tinnitus 

The appellant, as substitute, seeks entitlement to service connection for tinnitus.  The Veteran's tinnitus is attributed to acoustic trauma experienced during active service while working in infantry.  The Veteran's DD 214 confirms service as a light weapons infantryman.  Therefore, as noise exposure is consistent with the Veteran's military occupational specialty, the Board concedes that the Veteran experienced in-service acoustic trauma.  38 U.S.C.A. § 1154(a). 

There are no complaints, diagnoses, or treatment of tinnitus in service or post-service treatment records.  In November 2010, the Veteran was afforded a VA examination.  The Veteran reported constant tinnitus that began during boot camp when a bunker went off.  The VA examiner found that the Veteran's tinnitus was less likely as not caused by or the result of military noise exposure.  In providing this opinion, the examiner relied on normal audiometric test results in service, specifically the Veteran's enlistment and separation examinations, which showed normal hearing and no significant threshold shift during service.  The VA examiner also noted that there is no evidence of tinnitus documented in the Veteran's service medical records. 

Affording the appellant the benefit of the doubt, the Board finds that service connection is warranted for tinnitus.  A veteran is competent to report what he or she experiences.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question.  

Here, the Veteran had asserted that his tinnitus began in service and that he had symptoms since then.  The Board acknowledges the VA examiner's negative opinion.  However, in weighing the Veteran's competent and credible assertions versus the VA medical opinion, the Board finds the evidence is at least in equipoise.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Resolving all reasonable doubt, the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107. 

IV.  Bilateral Hearing Loss 

The appellant also seeks service connection for bilateral hearing loss, which she claims is the result of acoustic trauma experienced by the Veteran in service. 

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.  

The Veteran's service medical records from his period of active duty do not show any complaints, treatment, or diagnosis of hearing loss.  At his April 1965 enlistment examination and July 1967 separation examination, clinical evaluation of the ears was normal and audiometric testing showed normal hearing.  On the July 1967 Report of Medical History, the Veteran answered "no" to whether he "ever had or have you now" hearing loss or ear trouble.

The Veteran was afforded a VA examination in November 2010.  The examiner noted that during service the Veteran was exposed to noise through artillery, grenades, weapons and firing.  The Veteran denied any civilian occupational noise exposure.  Audiometric testing revealed bilateral hearing loss for VA compensation purposes.  The examiner concluded that the Veteran's bilateral hearing loss was less likely as not related to military noise exposure.  In providing this opinion, the examiner noted that the Veteran's enlistment and separation examinations document normal hearing, bilaterally.  Furthermore, when comparing the examinations, the examiner found no significant threshold shift between entrance and separation.   

There is competent, credible evidence that the Veteran had a bilateral hearing loss disability and suffered acoustic trauma in service.  The November 2010 VA examination reports show bilateral hearing loss in accordance with 38 C.F.R. §3.385.  The Veteran claimed that he was exposed to loud noise through artillery, grenades, weapons and firing.  His DD 214 confirms service as a light weapons infantryman.  Therefore, the Board concedes that the Veteran experienced in-service acoustic trauma.  38 U.S.C.A. § 1154(a).  

However, the Board finds that service connection for bilateral hearing loss is not warranted.  The VA examiner opined that the Veteran's bilateral hearing loss was less likely as not related to military noise exposure.  The examiner reasoned that the Veteran had normal hearing during his enlistment and separation examinations and that there was no significant threshold shift during those examinations.  The Board finds this opinion to be highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 295.  The examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  In addition, the examiner provided an adequate rationale for her opinion.  The examiner considered the Veteran's history of noise exposure in service, but noted that the Veteran's hearing was normal at enlistment and separation and that there was no significant threshold between those examinations.  The reference to the lack of a threshold shift between entrance and separation indicates that the VA examiner's opinion was not based solely on normal hearing at separation.  Cf. Hensley v. Brown, 5 Vet. App. 155 (1993).  

The only other evidence in the record concerning the etiology of the Veteran's hearing loss is statements from the Veteran and appellant.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Service connection is also not warranted on a presumptive basis, as there is no evidence suggesting that the Veteran's hearing loss manifested within one year of service separation.  38 C.F.R. § 3.307.  Service connection is not warranted under 38 C.F.R. § 3.303(b), as there is no evidence showing that the Veteran's hearing loss manifested in service, or that the Veteran had hearing loss during service or a continuity of symptoms after service. 

Without competent and credible evidence of an association between the Veteran's condition and his active duty, service connection is not warranted.  As the preponderance of the evidence is against the appellant's service connection claim, the benefit-of-the-doubt rule does not apply, and the appellant's service connection claim for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.


ORDER

Service connection for tinnitus is granted. 

Entitlement to service connection for bilateral hearing loss is denied. 


REMAND

The appellant, as substitute, seeks entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression, and memory loss.  

The Veteran was afforded a VA psychiatric evaluation in November 2010, where he reported that 6 soldiers in his infantry division were ambushed and killed.  Although the Veteran was 3 miles away from the incident, he claimed that he felt sick, scared and afraid.  A February 1967 "Unit History Supplement" indicates that 6 members of the Veteran's unit were killed.  Therefore, an in-service stressor is conceded.  

Nonetheless, it is unclear from the record whether the Veteran's in-service stressor and symptoms are adequate to support a diagnosis of PTSD.  The VA examiner diagnosed major depressive disorder; PTSD was not diagnosed.  The VA examiner noted that the Veteran had some features of PTSD; however, it was "not clear he actually meets Criteria A2 or B" of the DSM-IV, which requires that the Veteran's response to a traumatic event involve intense fear, helplessness, or horror and that the traumatic events are persistently re-experienced.  The VA examiner noted that the Veteran was vague when he answered questions regarding his response to the in-service stressor and was inconsistent when discussing his history of nightmares.  

The adequacy of a stressor, sufficiency of symptomatology and diagnosis are all medical determinations.  Cohen v. Brown, 10 Vet. App. 128 (1997).  The language in the November 2010 opinion is equivocal.  The examiner stated it was unclear whether the Veteran actually meets the criteria.  The Board cannot speculate whether that is the equivalent of saying the Veteran "does not meet" the criteria.  An addendum opinion in necessary.  

An April 2011 addendum opinion provided to address whether the diagnosed major depressive disorder was related to service is also inadequate because the examiner did not provide any rationale.  

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the examiner who conducted the Veteran's VA examination in November 2010, or to a qualified medical professional if the examiner is unavailable.  The entire claims file and all pertinent records must be reviewed by the examiner.  

After reviewing the record, the examiner should address the following:  

a.  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether the claimed stressor (the Veteran reported that 6 soldiers in his infantry division were ambushed and killed.  The Veteran was 3 miles away from the incident, he claimed that he felt sick, scared and afraid) was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the psychiatric symptomatology and the in-service stressor found to be sufficient to produce PTSD by the examiner. 

b.  For the diagnosed major depressive disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 % or higher degree of probability) that the major depressive disorder is related to the Veteran's military service. 

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

2. Upon completion of the above, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case (SSOC).  The appellant should be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


